                Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 1 of 29


     POMERANTZ LLP
 1   Jennifer Pafiti (SBN 282790)
 2   1100 Glendon Avenue, 15th Floor
     Los Angeles, CA 90024
 3   Telephone: (310) 405-7190
     jpafiti@pomlaw.com
 4
 5   Attorney for Plaintiff

 6   [Additional Counsel on Signature Page]
 7
 8                                   UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF CALIFORNIA
 9
10    PATRICE BERTRAND, individually and on                    Case No.
11    behalf of all others similarly situated,
                                                               CLASS ACTION COMPLAINT FOR
12                                          Plaintiff,         VIOLATIONS OF THE FEDERAL
                                                               SECURITIES LAWS
13                            v.
14
      EHEALTH, INC., SCOTT N. FLANDERS,                        JURY TRIAL DEMANDED
15    DEREK N. YUNG, and DAVID K. FRANCIS,

16                                          Defendants.
17
18          Plaintiff Patrice Bertrand (“Plaintiff”), individually and on behalf of all other persons similarly
19   situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants, alleges the
20
     following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and
21
     belief as to all other matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s
22
23   attorneys, which included, among other things, a review of the Defendants’ public documents, conference

24   calls and announcements made by Defendants, United States (“U.S.”) Securities and Exchange
25   Commission (“SEC”) filings, wire and press releases published by and regarding eHealth, Inc. (“eHealth”
26
     or the “Company”), analysts’ reports and advisories about the Company, and information readily
27
     obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for the
28
29   allegations set forth herein after a reasonable opportunity for discovery.

30
31
                   Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 2 of 29


                                   NATURE AND SUMMARY OF THE ACTION
 1
 2            1.       This is a federal securities class action on behalf of a class consisting of all persons other

 3   than Defendants who purchased or otherwise acquired eHealth securities between March 19, 2018 and

 4   April 7, 2020, both dates inclusive (the “Class Period”), seeking to recover damages caused by
 5
     Defendants’ violations of the federal securities laws and to pursue remedies under Sections 10(b) and
 6
     20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated
 7
     thereunder, against the Company and certain of its top officials.
 8
 9            2.       eHealth is a health insurance marketplace with a technology and service platform that

10   provides consumer engagement, education, and health insurance enrollment solutions.
11
              3.       Throughout the Class Period, Defendants made materially false and misleading
12
     statements regarding the Company’s business, operational and compliance policies.                 Specifically,
13
     Defendants made false and/or misleading statements and/or failed to disclose that: (i) eHealth utilized
14
15   highly aggressive accounting and modeling assumptions; (ii) eHealth faced a skyrocketing rate of

16   member churn, resulting from the Company’s pursuit of low quality, lossmaking growth; (iii) eHealth
17   relied heavily on direct response television advertising, which attracts an unprofitable, high churn
18
     enrollee; and (iv) as a result, Defendants’ public statements were materially false and/or misleading at all
19
     relevant times.
20
21            4.       On April 8, 2020, pre-market, analyst Muddy Waters Research published a report in which

22   it wrote that “EHTH’s highly aggressive accounting masks what we believe is a significantly unprofitable
23   business.” Muddy Waters continued that “EHTH’s persistence assumptions in its LTV 1 model seem
24
     highly aggressive when compared to reality,” that “[a]fter ASC 606 went into effect, member churn
25
     immediately skyrocketed,” and that “EHTH is pursuing low quality, lossmaking growth while its LTVs
26
27   are based on lower churn, pre-growth cohorts.” Furthermore, Muddy Waters concluded that “the key

28
     1
         “LTV,” as used herein, refers to “long-term value.”
29
                                                           2
30
31
                 Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 3 of 29


     driver of growth since 2018 has been EHTH’s reliance on Direct Response television advertising, which
 1
 2   attracts an unprofitable, high churn enrollee. To generate this unprofitable growth, EHTH has been

 3   incinerating cash, which we expect it to continue to do until this value destruction slows down or stops.
 4   EHTH management is, in our view, running a massive stock promotion.” (Emphases added.)
 5
            5.      On this news, eHealth’s stock price fell $12.82 per share, or approximately 12%, to close
 6
     at $103.20 per share on April 8, 2020.
 7
 8          6.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline in the

 9   market value of the Company’s securities, Plaintiff and other Class members have suffered significant
10   losses and damages.
11
                                         JURISDICTION AND VENUE
12
            7.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange Act (15
13
     U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. § 240.10b-
14
15   5).

16          8.      This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §
17   1331 and Section 27 of the Exchange Act (15 U.S.C. §78aa).
18
            9.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and Section 27
19
     of the Exchange Act (15 U.S.C. § 78aa(c)). The Company’s principal executive offices are located in
20
21   this Judicial District and the Company conducts substantial business here.

22          10.     In connection with the acts, transactions, and conduct alleged herein, Defendants directly
23   and indirectly used the means and instrumentalities of interstate commerce, including the U.S. mail,
24
     interstate telephone communications, and the facilities of a national securities exchange.
25
                                                    PARTIES
26
            11.     Plaintiff, as set forth in the attached Certification, acquired eHealth securities at
27
28   artificially inflated prices during the Class Period and was damaged upon the revelation of the alleged

29
                                                         3
30
31
               Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 4 of 29


     corrective disclosures.
 1
 2          12.     Defendant eHealth is incorporated under the laws of Delaware, with its principal place of

 3   business at 2625 Augustine Drive, Second Floor, Santa Clara, CA 95054. Its common stock trades on
 4   the NASDAQ stock exchange under the symbol “EHTH”.
 5
            13.     Defendant Scott N. Flanders (“Flanders”) has served at all relevant times as the Chief
 6
     Executive Officer of eHealth and as a director of eHealth.
 7
 8          14.     Defendant Derek N. Yung (“Yung”) has served as the Chief Financial Officer (“CFO”) of

 9   eHealth since June 2018.
10          15.     Defendant David K. Francis (“Francis”) is the current Chief Operating Officer of eHealth
11
     and previously served as the Company’s CFO.
12
            16.     Defendants Flanders, Yung and Francis are sometimes referred to herein collectively as
13
14   the “Individual Defendants.”

15          17.     The Individual Defendants possessed the power and authority to control the contents of

16   eHealth’s SEC filings, press releases, and other market communications. The Individual Defendants
17
     were provided with copies of eHealth’s SEC filings and press releases alleged herein to be misleading
18
     prior to or shortly after their issuance and had the ability and opportunity to prevent their issuance or to
19
     cause them to be corrected. Because of their positions with eHealth, and their access to material
20
21   information available to them but not to the public, the Individual Defendants knew that the adverse facts

22   specified herein had not been disclosed to and were being concealed from the public, and that the positive
23
     representations being made were then materially false and misleading. The Individual Defendants are
24
     liable for the false statements and omissions pleaded herein.
25
            18.     eHealth and the Individual Defendants are collectively referred to herein as “Defendants.”
26
27
28
29
                                                          4
30
31
               Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 5 of 29



 1
 2                                      SUBSTANTIVE ALLEGATIONS

 3                     False and Misleading Statements Issued During the Class Period
 4          19.     The Class Period begins on March 19, 2018, when eHealth issued its 2017 Annual Report
 5
     on Form 10-K with the SEC (the “2017 10-K”). The 2017 10-K stated, in relevant part:
 6
            The seasonality of our commission revenue will materially change in the first quarter of
 7          2018 as a result of our adoption of Accounting Standards Update 2014-09, Revenue from
 8          Contracts with Customers (Topic 606), as discussed in Note 1-Summary of Business and
            Significant Accounting Policies in the Notes to Consolidated Financial Statements of this
 9          Annual Report on Form 10-K.
10          Since a significant portion of our marketing and advertising expenses consists of expenses
11          incurred as a result of payments owed to our marketing partners in connection with health
            insurance applications submitted on our ecommerce platforms and Medicare-related leads
12          referred to us by our marketing partners and other forms of marketing, our marketing
            expenses are influenced by seasonal submitted application patterns. For example, due to
13          CMS changing the annual open enrollment period for individual and family health
            insurance to run from November 1, 2017 through December 15, 2017 for coverage
14
            effective in 2018, marketing and advertising expenses were highest during the fourth
15          quarter of 2017. During the first through third quarters of 2017, marketing and advertising
            expenses were lower, consistent with the lower submitted applications compared to the
16          fourth quarter of 2017. We expect these seasonal trends in marketing and advertising
            expenses to continue in 2018.
17
18          In preparation for the Medicare annual enrollment period during 2015, 2016 and 2017, and
            to a lesser extent the open enrollment period for individual and family health insurance
19          plans during the same periods, we began ramping up our customer care center staff during
            our second and third quarters to handle the anticipated increased volume of health
20
            insurance transactions. In the first quarters of 2016 and 2017, we retained substantially all
21          of our Medicare sales and enrollment personnel to handle the anticipated increased volume
            of Medicare-related applications outside of the open enrollment period. We expect these
22          seasonal trends to continue in 2018.
23
            20.     Individual Defendants Flanders and Francis signed certifications pursuant to the Sarbanes-
24
     Oxley Act of 2002 (“SOX”), which were appended to the 2017 10-K as exhibits. These certifications
25
     attested that “[t]he information contained in the [2017 10-K] fairly presents, in all material respects, the
26
27   financial condition and results of operations of eHealth, Inc.”

28          21.     On May 9, 2018, eHealth issued its quarterly report for the first quarter of 2018 on Form
29
                                                          5
30
31
               Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 6 of 29


     10-Q with the SEC (the “1Q 18 10-Q”). The 1Q 18 10-Q contained statements substantively similar to
 1
 2   those above from the 2017 10-K.

 3          22.     Individual Defendants Flanders and Francis signed certifications pursuant to SOX, which
 4   were appended to the 1Q 18 10-Q as exhibits. These certifications attested that “[t]he information
 5
     contained in the [1Q 18 10-Q] fairly presents, in all material respects, the financial condition and results
 6
     of operations of eHealth, Inc.”
 7
 8          23.     On August 7, 2018, eHealth issued its quarterly report for the second quarter of 2018 on

 9   Form 10-Q with the SEC (the “2Q 18 10-Q”). The 2Q 18 10-Q contained statements substantively similar
10   to those above in the 2017 10-K and 1Q 18 10-Q.
11
            24.     Individual Defendants Flanders and Francis signed certifications pursuant to SOX, which
12
     were appended to the 2Q 18 10-Q as exhibits. These certifications attested that “[t]he information
13
14   contained in the [2Q 18 10-Q] fairly presents, in all material respects, the financial condition and results

15   of operations of eHealth, Inc.”

16          25.     On November 6, 2018, eHealth issued its quarterly report for the third quarter of 2018 on
17
     Form 10-Q with the SEC (the “3Q 18 10-Q”). The 3Q 18 10-Q contained statements substantively similar
18
     to those above in the 2017 10-K, 1Q 18 10-Q, and 2Q 18 10-Q.
19
            26.     Individual Defendants Flanders and Francis signed certifications pursuant to SOX, which
20
21   were appended to the 3Q 18 10-Q as exhibits. These certifications attested that “[t]he information

22   contained in the [3Q 18 10-Q] fairly presents, in all material respects, the financial condition and results
23
     of operations of eHealth, Inc.”
24
            27.     On January 22, 2019, eHealth issued a press release on Form 8-K with the SEC in which
25
     it announced preliminary financial results for the fourth quarter and full year of 2018, as well as issued
26
27   guidance for 2019. In this press release, the Company lauded its “operational achievements and financial

28   results for the fourth quarter and the full year 2018,” with Defendant Flanders stating that eHealth’s
29
                                                          6
30
31
                Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 7 of 29


     “strong execution during the critical Medicare Annual Enrollment Period validated eHealth’s value
 1
 2   proposition for this important market and has allowed us to exceed our revenue and EBITDA expectations

 3   for 2018. We expect to maintain this momentum as reflected in our 2019 annual guidance.”
 4          28.      In this same press release, the Company further stated:
 5
            2019 Guidance
 6
            The company is providing the following guidance for the full year ending December 31,
 7          2019 based on information available as of January 22, 2019. These expectations are
 8          forward-looking statements, and eHealth assumes no obligation to update these
            statements. Actual results may be materially different and are affected by the risk factors
 9          and uncertainties identified in this release and in eHealth’s annual and quarterly filings
            with the Securities and Exchange Commission:
10          • Total revenue is expected to be in the range of $290 million to $310 million. Revenue
11              from the Medicare segment is expected to be in the range of $256 million to $272
                million.
12
            •     GAAP net income is expected to be in the range of $16.3 million to $21.3 million.
13
14          •     Adjusted EBITDA[] is expected to be in the range of $45 million to $50 million

15          29.      On February 21, 2019, eHealth filed another press release on Form 8-K with the SEC,
16   announcing its official fourth quarter and full year 2018 financial results. In this release, which confirmed
17
     the preliminary results provided in the January 22, 2019 press release, Defendant Flanders stated:
18
            2018 was a defining year for eHealth in validating our vision and growth strategy for the
19          Medicare market. We delivered the strongest Medicare Annual Enrollment Period in the
20          company’s history, achieved a number of important executional milestones and reported
            financial results which significantly exceeded our expectations. I am proud of these
21          accomplishments.
22          30.      On March 14, 2019, eHealth issued its 2018 Annual Report on Form 10-K with the SEC
23
     (the “2018 10-K”). In the 2018 10-K, Defendants stated:
24
            On January 22, 2018, we completed our acquisition of Wealth, Health and Life Advisors,
25          LLC, more commonly known as GoMedigap, a technology-enabled provider of Medicare
            Supplement enrollment services. GoMedigap has built a leading consumer acquisition and
26
            engagement platform focused on meeting the Medicare Supplement insurance needs of its
27          individual customers with a technology-enabled, consumer-centric approach that aligns
            with our mission and operations. This strategic acquisition significantly enhanced our
28          growing presence in the Medicare Supplement market, put us in a stronger position with
29
                                                          7
30
31
        Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 8 of 29


     carriers and strategic partners and has helped us to us to accelerate our projected Medicare
 1   plan enrollment growth.
 2
                                           *       *       *
 3
     Increase Online Enrollment to Improve Margins and Enhance Operating Leverage
 4
 5   We view our consumer engagement platform as unique in the Medicare market and as
     attractive to the growing number of Medicare beneficiaries who prefer to research, compare
 6   and purchase health insurance online. The percentage of members who submit applications
     for Medicare Advantage and Medicare Supplement products online through our platform
 7   has substantially increased from 10% in 2017 to 16% in 2018. Applications submitted
 8   online include applications submitted with no assistance or some assistance from call
     center agents prior to the final application submission. We are able to scale growth more
 9   rapidly and at an incrementally lower cost basis though our online platform, which
     significantly reduces our reliance on and financial and managerial resources associated
10   with our contact center operations. We have successfully reduced our variable marketing
11   cost per approved Medicare member year-over-year by 12% and 9% for the years ended
     December 31, 2018 and 2017, respectively.
12
     Expand Our Strategic Relationships
13
     The value of our consumer engagement and enrollment solution platform allows us to work
14
     closely with strategic partners in the health care market to leverage their relationships with
15   consumers. In 2018, we had strategic relationships with major retail pharmacies in the
     United States, with leading hospital systems in the United States and with select financial
16   and affinity marketing organizations to expand the availability of our platform to more
     consumers. Through greater data integration, co-branding and further investments to
17
     improve the customer experience with our platform, we believe that we can create
18   significant value for each of our partners and further expand each of our partner
     relationships.
19
     Selectively Grow our Consumer Engagement Platform Outside of the Medicare Market
20
21   Our current focus is to operate our individual and family plan business profitably and grow
     the small business portion of our business. We believe that our engagement, education and
22   enrollment platform provides high-value solutions for consumers in these markets. To
     capitalize on our small business opportunity, we established a dedicated small business unit
23
     in 2016.
24
     Seasonality
25
     The majority of our commissions revenue is recognized in the fourth quarter of each
26
     calendar year as a result of our adoption of Accounting Standards Update 2014-09,
27   Revenue from Contracts with Customers (ASC 606), which we adopted using the full
     retrospective transition method on January 1, 2018 and which is further discussed in Note
28   1-Summary of Business and Significant Accounting Policies in the Notes to Consolidated
29
                                                  8
30
31
              Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 9 of 29


           Financial Statements of this Annual Report on Form 10-K. We have historically sold a
 1         significant portion of the Medicare plans that we sell during the year in the fourth quarter
 2         during the Medicare annual enrollment period, when Medicare-eligible individuals are
           permitted to change their Medicare Advantage and Medicare Part D prescription drug
 3         coverage for the following year. During 2018, 2017 and 2016, 61%, 52% and 49%,
           respectively, of our Medicare plan-related applications were submitted during the fourth
 4         quarter. As a result, we generate a significant portion of our commission revenues related
 5         to new Medicare plan-related enrollments in the fourth quarter.

 6         The annual open enrollment period for individual and family health insurance also takes
           place in the fourth quarter of the calendar year, resulting in seasonality of individual and
 7         family plan submitted applications volume. During 2018, 2017 and 2016, 64%, 52% and
 8         33%, respectively, of our individual and family plan-related applications were submitted
           during the fourth quarter. As a result, we generate a significant portion of our commission
 9         revenues related to individual and family plan-related enrollments in the fourth quarter.
10         Our marketing and advertising expenses are typically lower in each of our first through
11         third quarters compared to the fourth quarter. We incur a significant portion of our
           marketing and advertising expenses in the fourth quarter as a result of the Medicare annual
12         enrollment period and the open enrollment period under the Affordable Care Act. Our
           marketing and advertising increases in the fourth quarter as a result of increased amounts
13         owed to our marketing partners in connection with lead referral arrangements as well as an
           increase in the number of health insurance applications submitted on our ecommerce
14
           platforms referred to us by our marketing partners. We also typically incur an increase in
15         other marketing and advertising related expenses in the fourth quarter. We expect this
           seasonal trend in marketing and advertising expenses to continue in 2019.
16
           In preparation for the Medicare annual enrollment period during 2018, 2017 and 2016, and
17
           to a lesser extent the open enrollment period for individual and family health insurance
18         plans during the same periods, we began ramping up our customer care center staff during
           the third and fourth quarters to handle the anticipated increased volume of health insurance
19         transactions, which resulted in higher customer care and enrollment expenses in the third
           and fourth quarters. We expect this seasonal trend in customer care and enrollment
20
           expenses to continue in 2019.
21
                                                *       *       *
22
           We utilize a practical expedient to estimate commission revenue for each insurance product
23
           by applying the use of a portfolio approach to group approved members by the effective
24         month of the relevant policy (referred to as a “cohort”). This allows us to estimate the
           commissions we expect to collect for each approved member cohort by evaluating various
25         factors, including but not limited to, contracted commission rates, carrier mix and expected
           member churn.
26
27         31.    Individual Defendants Flanders and Yung signed certifications pursuant to SOX, which

28   were appended to the 2018 10-K as exhibits. These certifications attested that “[t]he information
29
                                                       9
30
31
               Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 10 of 29


     contained in the [2018 10-K] fairly presents, in all material respects, the financial condition and results
 1
 2   of operations of eHealth, Inc.”

 3          32.     On April 25, 2019, eHealth issued a press release on Form 8-K with the SEC announcing
 4   its first quarter 2019 financial results. In this release, Defendant Flanders offered the following quote:
 5
            We entered 2019 with great momentum, setting the stage for another year of strong
 6          execution and growth. Our first quarter financial results were driven by strong performance
            of our Medicare business which exceeded our expectations, demonstrating both our unique
 7          value proposition for health care consumers and our ability to drive those consumers to our
 8          market-leading engagement and enrollment platform at scale. We continue to see
            significant potential to scale customer acquisition in the Medicare market while
 9          maintaining attractive costs and achieving operating leverage with our fixed costs. Based
            on our first quarter outperformance and our current investment plans for the year, we are
10          increasing our 2019 annual revenue and adjusted EBITDA guidance. At the mid-point of
11          our revised annual guidance we now expect to generate revenue growth of approximately
            29% and adjusted EBITDA growth of over 70%.
12
            33.     The Company also increased its 2019 guidance in this press release, noting that:
13
            Total revenue is expected to be in the range of $315 million to $335 million, compared to
14          previous guidance of $290 million to $310 million. Revenue from the Medicare segment
15          is expected to be in the range of $281 million to $297 million, compared to previous
            guidance of $256 million to $272 million. Revenue from the Individual, Family and Small
16          Business segment is expected to be in the range of $34 million to $38 million, consistent
            with previous guidance.
17
18          34.     On May 7, 2019, eHealth released its quarterly report for the first quarter of 2019 on Form

19   10-Q with the SEC (the “1Q 19 10-Q”). In the 1Q 19 10-Q, Defendants stated:
20          Use of Estimates—The preparation of condensed consolidated financial statements and
            related disclosures in conformity with U.S. GAAP requires management to make estimates,
21
            judgments and assumptions that affect the amounts reported and disclosed in the condensed
22          consolidated financial statements and accompanying notes. On an ongoing basis, we
            evaluate our estimates, including those related to, but not limited to, the useful lives of
23          intangible assets, fair value of investments, recoverability of intangible assets, the
            commissions we expect to collect for each approved member cohort, valuation allowance
24
            for deferred income taxes, provision for income taxes and the assumptions used in
25          determining stock-based compensation. We base our estimates of the carrying value of
            certain assets and liabilities on historical experience and on various other assumptions that
26          we believe to be reasonable. Actual results may differ from these estimates.
27
                                                  *       *       *
28
29
                                                         10
30
31
                Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 11 of 29


              We utilize a practical expedient to estimate commission revenue for each insurance product
 1            by applying the use of a portfolio approach to group approved members by the effective
 2            month of the relevant policy (referred to as a “cohort”). This allows us to estimate the
              commissions we expect to collect for each approved member cohort by evaluating various
 3            factors, including but not limited to, contracted commission rates, carrier mix and expected
              member churn.
 4
 5                                                 *       *      *

 6            The constrained LTV of commissions per approved member for Medicare Advantage
              increased 8% in the three months ended March 31, 2019 compared to the three months
 7            ended March 31, 2018 primarily due to improved member retention and commission rate
 8            increases. The constrained LTV of commissions per Medicare Supplement approved
              member and constrained LTV of commissions per Medicare Part D approved member
 9            decreased 3% and 4%, respectively, in the three months ended March 31, 2019 compared
              to the three months ended March 31, 2018 primarily as a result of an increase in member
10            churn. The constrained LTV of commissions per short-term approved member increased
11            9% in the three months ended March 31, 2019 compared to the three months ended March
              31, 2018 primarily as a result of selling higher priced plans and an increase in average
12            duration.

13            35.    Individual Defendants Flanders and Yung signed certifications pursuant to SOX, which
14
     were appended to the 1Q 19 10Q as exhibits. These certifications attested that “[t]he information
15
     contained in the [1Q 19 10-Q] fairly presents, in all material respects, the financial condition and results
16
     of operations of eHealth, Inc.”
17
18            36.    On July 25, 2019, eHealth issued a press release on Form 8-K with the SEC announcing

19   its quarterly financial results for the second quarter of 2019. Defendant Flanders offered the following
20
     quote:
21
              We delivered another strong quarter once again exceeding our expectations and building
22            momentum in our Medicare business that has continued to scale rapidly accompanied by
              EBITDA margin expansion. Approved Medicare members grew 78% year-over-year,
23
              driving a 105% increase in Medicare revenue year-over-year and a significant increase in
24            Medicare segment profit. Based on our performance to-date, access to expanded telesales
              capacity and continued progress in gaining greater effectiveness across our operations, we
25            are increasing our 2019 revenue and Adjusted EBITDA guidance for the second time this
              year.
26
27            37.    On August 8, 2019, eHealth issued its quarterly report for the second quarter of 2019 on

28   Form 10-Q with the SEC (the “2Q 19 10-Q”). The 2Q 19 10-Q contained statements substantively similar
29
                                                          11
30
31
              Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 12 of 29


     to those alleged above from the 1Q 19 10-Q. It further provided:
 1
 2          The constrained LTV per approved member represents commissions estimated to be
            collected over the estimated life of an approved member’s policy after applying constraints
 3          in accordance with our revenue recognition policy. The estimate is driven by multiple
            factors, including but not limited to, contracted commission rates, carrier mix, expected
 4          policy churn and applied constraints. These factors may result in varying values from
 5          period to period. We evaluate constrained LTVs on a quarterly basis, and as part of that
            process, we apply an estimated future churn factor that is based on observed historical
 6          results for that relevant product. For additional information on constraints, see Note 1—
            Summary of Business and Significant Accounting Policies in the Notes to Condensed
 7          Consolidated Financial Statements of this Quarterly Report on Form 10-Q.
 8
            For small business, the constrained LTV represents the estimated commissions we expect
 9          to collect on each member covered by the policy over the following twelve months. The
            estimate is driven by multiple factors, including but not limited to, contracted commission
10          rates, carrier mix, expected policy churn and applied constraints. These factors may result
            in varying values from period to period.
11
12          The constrained LTV of commissions per approved member for Medicare Advantage plans
            increased 15% in the three months ended June 30, 2019 compared to the three months
13          ended June 30, 2018 primarily due to improved member retention on some of our member
            cohorts, favorable product mix and commission rate increases. When comparing the three
14          months ended June 30, 2019 to the three months ended June 30, 2018, the constrained LTV
15          of commissions per Medicare Supplement approved member decreased 6% primarily as a
            result of an increase in member churn, and the constrained LTV of commissions per
16          Medicare Part D approved member decreased 12% primarily due to carrier mix. We
            experienced a decreased member retention rate in the Medicare Advantage members that
17          we enrolled during the Medicare annual enrollment period in the fourth quarter of 2018.
18          We believe the reintroduction of the Medicare open enrollment period during the first
            quarter of 2019 contributed to the decreased retention rate since Medicare Advantage
19          members that we enrolled during the annual enrollment period in the fourth quarter of 2018
            were able to enroll in another Medicare Advantage plan or disenroll from their Medicare
20          Advantage plan and return to original Medicare during the Medicare open enrollment
            period. While the net impact of the Medicare open enrollment period was positive to our
21
            Medicare business, we expect the constrained LTVs for Medicare Advantage plans to
22          decrease in the fourth quarter of 2019 compared to the fourth quarter of 2018, as we expect
            lower retention rates for Medicare Advantage members that we enroll during the fourth
23          quarter going forward.
24          The constrained LTV of commissions per qualified health plans and non-qualified health
25          plans increased 60% and 34%, in the three months ended June 30, 2019 compared with the
            three months ended June 30, 2018 mostly due to improved member churn.
26
            The constrained LTV of commissions per short-term approved member increased 67% in
27          the three months ended June 30, 2019 compared to the three months ended June 30, 2018
            primarily as a result of selling higher priced plans and an increase in average duration.
28
29
                                                       12
30
31
               Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 13 of 29


            38.     Individual Defendants Flanders and Yung signed certifications pursuant to SOX, which
 1
 2   were appended to the 2Q 19 10Q as exhibits. These certifications attested that “[t]he information

 3   contained in the [2Q 19 10-Q] fairly presents, in all material respects, the financial condition and results
 4   of operations of eHealth, Inc.”
 5
            39.     On October 24, 2019, the Company issued a press release on Form 8-K with the SEC
 6
     announcing its quarterly financial results for the third quarter of 2019. In this release, eHealth affirmed
 7
 8   its 2019 guidance, and Defendant Flanders offered the following quote:

 9          Strong momentum in our business continued with another quarter of meaningful
            outperformance against our expectations. Our third quarter results reflect strong revenue
10          and enrollment growth in our Medicare and Individual & Family Plan businesses and a
11          significant investment in our telesales capacity ahead of the Medicare Annual Enrollment
            Period (AEP). We have entered this AEP from a position of strength, allowing us to
12          recently guide up to the high end of our 2019 revenue and adjusted EBITDA forecast based
            on the quality and scale of call center resources in place, the acceleration of our online
13          enrollments and strength of consumer demand.
14
            40.     On November 8, 2019, eHealth issued its quarterly report for the third quarter of 2019 on
15
     Form 10-Q with the SEC (the “3Q 19 10-Q”). The 3Q 19 10-Q contained statements substantively similar
16
     to those alleged above from the 1Q 19 10-Q and 2Q 19 10-Q.
17
18          41.     Individual Defendants Flanders and Yung signed certifications pursuant to SOX, which

19   were appended to the 3Q 19 10Q as exhibits. These certifications attested that “[t]he information
20
     contained in the [3Q 19 10-Q] fairly presents, in all material respects, the financial condition and results
21
     of operations of eHealth, Inc.”
22
            42.     On January 23, 2020, eHealth issued a press release on Form 8-K with the SEC
23
24   announcing preliminary financial results for the fourth quarter and full year of 2019. In this press release,

25   Defendant Flanders stated:
26
            I am proud of our achievements in 2019. After raising our guidance twice in the past year,
27          we significantly exceeded our financial and operating targets driven by consistently strong
            execution throughout the year. 2019 culminated with an exceptional performance by our
28          team during the fourth quarter Medicare annual enrollment period. Our marketing and
29
                                                          13
30
31
         Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 14 of 29


     business development organizations drove record consumer demand to the eHealth
 1   platform allowing us to grow fourth quarter approved Medicare members in excess of
 2   85%,” commented Scott Flanders, chief executive officer of eHealth. “We remain excited
     about the Medicare market opportunity and significant growth potential ahead of us and
 3   are looking forward to sharing our outlook for 2020 as part of our fourth quarter earnings
     release next month.
 4
 5   43.     This press release further stated, in relevant part:

 6   Fourth Quarter and Fiscal Year 2019 Preliminary Results
 7   Excluding any positive impact from the changes in estimates to residual revenue for
 8   Medicare Advantage members approved since our adoption of ASC 606 through the third
     quarter of 2019, we expect the following fourth quarter and fiscal year 2019 results:
 9
     •       Revenue for the fourth quarter of 2019 is expected to be in the range of $257.5 to
10           $259.5 million with expected fourth quarter revenue from the Medicare segment in
11           the range of $239.0 to $240.5 million.

12   •       GAAP net income for the fourth quarter of 2019 is expected to be in the range of
             $53.0 to $55.0 million. Adjusted EBITDA(a) for the fourth quarter of 2019 is
13           expected to be in the range of $98.5 to $100.5 million.
14
     •       Revenue for the year ended December 31, 2019 is expected to be in the range of
15           $462.0 to $464.0 million as compared to the company’s guidance of $365.0 to
             $385.0 million. Revenue from the Medicare segment for the full year 2019 is
16           expected to be in the range of $403.5 to $405.0 million as compared to the
17           company's guidance of $318.0 to $333.0 million.

18   •       GAAP net income for the year ended December 31, 2019 is expected to be in the
             range of $31.0 to $33.0 million as compared to the company’s guidance of $20.9 to
19           $25.9 million.
20
     •       Adjusted EBITDA[] for the year ended December 31, 2019 is expected to be in the
21           range of $89.0 to $91.0 million as compared to the company’s guidance of $65.0 to
             $70.0 million.
22
23   Approved Members

24   The number of approved members for all Medicare products, which includes Medicare
     Advantage, Medicare Supplement and Medicare Part D Prescription Drug Plans, grew 88%
25   during the fourth quarter of 2019 compared to the fourth quarter of 2018. The number of
26   approved members for Medicare Advantage products grew 100% over the same time
     period. For the full year 2019, the number of approved members for all Medicare products
27   grew 81% compared to the full year 2018 with approved members for Medicare Advantage
     products growing 88% over the same time period.
28
29
                                                   14
30
31
                 Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 15 of 29


             The number of approved members for major medical individual and family plan (IFP)
 1           products grew 1% during the fourth quarter of 2019 compared to the fourth quarter a year
 2           ago. For the full year 2019, the number of approved members for IFP products declined
             25% compared to 2018. The decline in approved IFP members reflects weaker than
 3           expected enrollment activity in the overall individual and family health insurance market
             as well as our continuing emphasis on the Medicare business in allocating our marketing
 4           resources.
 5
             44.     On February 20, 2020, eHealth issued a press release on Form 8-K with the SEC
 6
     announcing its fourth quarter and full year 2019 financial results. This press release stated, in relevant
 7
 8   part:

 9           Fourth Quarter 2019 Overview
10           •       Revenue for the fourth quarter of 2019 was $301.7 million, a 124% increase
11                   compared to $134.9 million for the fourth quarter of 2018.

12           •       GAAP net income for the fourth quarter of 2019 was $88.8 million compared to
                     net income of $26.1 million for the fourth quarter of 2018.
13
14           •       Adjusted EBITDA was $142.6 million for the fourth quarter of 2019 compared to
                     $51.9 million for the fourth quarter of 2018.
15
             •       Fourth quarter 2019 revenue and adjusted EBITDA include the positive impact of
16
                     $42.3 million in revenue resulting from a change in estimate for expected cash
17                   commission collections relating to existing Medicare Advantage plans enrolled in
                     prior to the fourth quarter.
18
             •       Fourth quarter 2019 approved members for all Medicare products grew 88%
19
                     compared to the fourth quarter of 2018.
20
                                                     *        *     *
21
             Scott Flanders, chief executive officer of eHealth stated, “We ended the year on a strong
22
             note, delivering the best annual enrollment period in the company’s history and generating
23           financial results that significantly exceeded our 2019 annual guidance across multiple
             metrics, including revenue, GAAP net income and adjusted EBITDA. We also
24           significantly increased our Medicare enrollment volumes and the number of major medical
             Medicare applications submitted online through our platform compared to a year ago - a
25           critical element of our Medicare growth strategy. I would like to emphasize that the high
26           level of enrollment and revenue growth that we achieved in 2019 were accompanied by
             meaningful adjusted EBITDA and GAAP net income margin expansion compared to 2018.
27           Looking ahead, we anticipate the momentum we have built over the past two years to
             continue into 2020, and we believe we are well-positioned to continue outpacing the overall
28
29
                                                         15
30
31
              Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 16 of 29


            Medicare market growth as a result of our strong consumer value proposition, the depth of
 1          our technology platform and our demand generation expertise.”
 2
            During the fourth quarter of 2019, eHealth worked with an external corporate valuation
 3          consultant to enhance its approach to estimating the lifetime values of plans it sold and to
            incorporate statistical tools to increase the accuracy of these estimates with an emphasis on
 4          improving member retention forecasting. Fourth quarter and full year 2019 financial results
 5          reflect the impact of the changes made to enhance eHealth's Medicare Advantage plan
            lifetime value forecasting model resulting from this project. Specifically, our fourth quarter
 6          and full year 2019 revenue each included a positive impact of $50.8 million from the
            change in estimate for expected cash commission collections relating to outstanding
 7          Medicare Advantage plans. Of this amount, $42.3 million is a change in estimate in
 8          expected cash commission collections for Medicare Advantage plans since we began
            selling such products through the third quarter of 2019.
 9
            45.    On March 2, 2020, the Company issued its 2019 annual report on Form 10-K with the
10
11   SEC (the “2019 10-K”). The 2019 10-K confirmed the financial results announced in the aforementioned

12   February 20, 2020 press release on Form 8-K. The 2019 10-K stated, in relevant part:
13          Our operating results will be impacted by factors that impact our estimate of the
            constrained lifetime value (LTV) of commissions per approved member.
14
            Effective January 1, 2018, we adopted Accounting Standards Update 2014-09, Revenue
15          from Contracts with Customers (ASC 606) using the full retrospective method, which
            required us to revise our historical financial information by applying the new standard. The
16          adoption had a material impact on our consolidated financial statements. The most
            significant impact of the standard was on our commission revenue. Since the adoption of
17
            ASC 606, we recognize revenue at the time of plan approval by applying the latest
18          estimated constrained LTV for that product. We estimate commission revenue for each
            product by using a portfolio approach to a group of approved members by plan type and
19          the effective month of the relevant plan, which we refer to as “cohorts”. We estimate the
            cash commissions we expect to collect for each approved member cohort by evaluating
20
            various factors, including but not limited to, commission rates, carrier mix, estimated
21          average plan duration, the regulatory environment, and cancellations of insurance plans
            offered by health insurance carriers with which we have a relationship. On a quarterly basis,
22          we recompute LTV at a cohort level for all outstanding cohorts, review and monitor
            changes in the data used to estimate LTV as well as the cash received for each cohort as
23
            compared to our original estimates. The fluctuations of cash received for each cohort and
24          LTV can be significant and may or may not be indicative of the need to adjust LTVs for
            prior period cohorts. Management analyzes these fluctuations and, to the extent we see
25          changes in our estimates of the cash commission collections that we believe are indicative
            of an increase or decrease to prior period LTVs, we will adjust LTV for the affected cohorts
26
            at the time such determination is made. Changes in LTV may result in an increase or a
27          decrease to revenue and a corresponding increase or decrease to commissions receivable,
            accordingly. We refer the net commission revenue from members approved in prior periods
28
29
                                                         16
30
31
       Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 17 of 29


     as “adjustment revenue” and our revenue can fluctuate significantly from period to period
 1   as a result of adjustment revenue.
 2
     Adjustment revenue can have a significant favorable or unfavorable impact on our revenue.
 3   During the fourth quarter of 2019, we incorporated statistical tools to increase the accuracy
     of LTV estimates with an emphasis on improving member retention forecasting. As a
 4   result, we recognized adjustment revenue of $50.8 million for Medicare Advantage plans
 5   during the fourth quarter of 2019, which increased our adjustment revenue for all Medicare
     products to $55.3 million for the year ended December 31, 2019.
 6
     As we continue to evaluate our LTV estimation models, we may in the future make further
 7   changes based on a number of factors and such changes could result in significant increases
 8   or decreases in our revenue. Constrained LTVs are estimates and are based on a number of
     assumptions, which include, but are not limited to, estimates of the conversion rates of
 9   approved members into paying members, forecasted average plan duration and forecasted
     commission rates we expect to receive per approved member's plan. These assumptions
10   are based on historical trends and require significant judgment by our management in
11   interpreting those trends and in applying the constraints. Changes in our historical trends
     will result in changes to our constrained LTV estimates in future periods and therefore
12   could adversely affect our revenue and financial results in those future periods. As a result,
     negative changes in the factors upon which we estimate constrained LTVs, such as reduced
13   conversion of approved members to paying members, increased health insurance plan
     termination or a reduction in the lifetime commission amounts we expect to receive for
14
     selling the plan to a member or other changes could harm our business, operating results
15   and financial condition. In addition, if we ultimately receive commission payments that are
     less than the amount we estimated when we recognized commission revenue, we would
16   need to write off the remaining commission receivable balance, which would adversely
     impact our business, operating results, and financial condition.
17
18   The rate at which approved members become paying members is a significant factor in our
     estimation of constrained LTVs. For example, during the first open enrollment period
19   under the Affordable Care Act, we experienced a decline in the rate at which members
     approved for individual and family health insurance turned into paying members, which
20
     harmed our operating results. To the extent we experience a similar decline in the rate at
21   which approved members turn into our paying members, our business, operating results,
     and financial condition would be harmed.
22
     The forecasted average plan duration is another important factor in our estimation of
23
     constrained LTV. We receive commissions from health insurance carriers for health
24   insurance plans sold through us. When one of these plans is canceled, or if we otherwise
     do not remain the agent on the policy, we no longer receive the related commission
25   payment. Our forecasted average plan duration and health insurance plan termination rate
     are calculated based on our historical data by plan type. As a result, our inability to produce
26
     accurate forecasted average plan duration may adversely impact our business, operating
27   results and financial condition.

28
29
                                                  17
30
31
               Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 18 of 29


            Commission rates are also part of the significant factors in our estimation of constrained
 1          LTVs. The commission rates we receive are impacted by a variety of factors, including the
 2          particular health insurance plans chosen by our members, the carriers offering those plans,
            our members’ states of residence, the laws and regulations in those jurisdictions, the
 3          average premiums of plans purchased through us and health care reform. Our commission
            revenue per member has in the past decreased, and could in the future decrease, as a result
 4          of reductions in contractual commission rates, a change in the mix of carriers whose
 5          products we sell during a given period, and increased health insurance plan termination
            rates, all of which are beyond our control and may occur on short notice. To the extent
 6          these and other factors cause our commission revenue per member to decline, our revenue
            may decline and our business, operating results and financial condition would be harmed.
 7          Given that Medicare-related and individual and family health insurance purchasing is
 8          concentrated during enrollment periods, we may experience a shift in the mix of Medicare-
            related and individual and family health insurance products selected by our members over
 9          a short period of time. Any reduction in our average commission revenue per member
            during the enrollment periods caused by such a shift or otherwise would harm our business,
10          operating results and financial condition.
11
            46.     Individual Defendants Flanders and Yung signed certifications pursuant to SOX, which
12
     were appended to the 2019 10-K as exhibits. These certifications attested that “[t]he information
13
14   contained in the [2019 10-K] fairly presents, in all material respects, the financial condition and results

15   of operations of eHealth, Inc.”

16          47.     The The statements referenced in ¶¶ 19-46 were materially false and misleading because
17
     Defendants made false and/or misleading statements, as well as failed to disclose material adverse facts
18
     about the Company’s business, operational and compliance policies. Specifically, Defendants made false
19
     and/or misleading statements and/or failed to disclose that: (i) eHealth utilized highly aggressive
20
21   accounting and modeling assumptions; (ii) eHealth faced a skyrocketing rate of member churn, resulting

22   from the Company’s pursuit of low quality, lossmaking growth; (iii) eHealth relied heavily on direct
23
     response television advertising, which attracts an unprofitable, high churn enrollee; and (iv) as a result,
24
     Defendants’ public statements were materially false and/or misleading at all relevant times.
25
                                           The Truth Begins to Emerge
26
27          48.     On April 8, 2020, pre-market, analyst Muddy Waters Research published a report in which

28   it asserted that “EHTH’s highly aggressive accounting masks what we believe is a significantly
29
                                                         18
30
31
              Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 19 of 29


     unprofitable business.” Muddy Waters stated that “EHTH’s persistence assumptions in its LTV model
 1
 2   seem highly aggressive when compared to reality,” that “[a]fter ASC 606 went into effect, member churn

 3   immediately skyrocketed,” and that “EHTH is pursuing low quality, lossmaking growth while its LTVs
 4   are based on lower churn, pre-growth cohorts.” Furthermore, Muddy Waters concluded that “the key
 5
     driver of growth since 2018 has been EHTH’s reliance on Direct Response television advertising, which
 6
     attracts an unprofitable, high churn enrollee. To generate this unprofitable growth, EHTH has been
 7
 8   incinerating cash, which we expect it to continue to do until this value destruction slows down or stops.

 9   EHTH management is, in our view, running a massive stock promotion.” (Emphasis added.)
10          49.     On this news, eHealth’s stock price fell $12.82 per share, or approximately 12%, to close
11
     at $103.20 per share on April 8, 2020.
12
            50.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline in the
13
14   market value of the Company’s securities, Plaintiff and other Class members have suffered significant

15   losses and damages.

16                            PLAINTIFF’S CLASS ACTION ALLEGATIONS
17          51.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil Procedure
18
     23(a) and (b)(3) on behalf of a class consisting of all persons other than defendants who acquired eHealth
19
     securities publicly traded on NASDAQ during the Class Period, and who were damaged thereby (the
20
21   “Class”). Excluded from the Class are Defendants, the officers and directors of eHealth and its

22   subsidiaries, members of the Individual Defendants’ immediate families and their legal representatives,
23   heirs, successors or assigns and any entity in which Defendants have or had a controlling interest.
24
            52.     The members of the Class are so numerous that joinder of all members is impracticable.
25
     Throughout the Class Period, eHealth securities were actively traded on NASDAQ. While the exact
26
27   number of Class members is unknown to Plaintiff at this time and can be ascertained only through

28
29
                                                        19
30
31
               Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 20 of 29


     appropriate discovery, Plaintiff believes that there are hundreds, if not thousands of members in the
 1
 2   proposed Class.

 3          53.     Plaintiff’s claims are typical of the claims of the members of the Class as all members of
 4   the Class are similarly affected by defendants’ wrongful conduct in violation of federal law that is
 5
     complained of herein.
 6
            54.     Plaintiff will fairly and adequately protect the interests of the members of the Class and
 7
 8   has retained counsel competent and experienced in class and securities litigation. Plaintiff has no interests

 9   antagonistic to or in conflict with those of the Class.
10          55.     Common questions of law and fact exist as to all members of the Class and predominate
11
     over any questions solely affecting individual members of the Class. Among the questions of law and
12
     fact common to the Class are:
13
14                  •   whether the federal securities laws were violated by Defendants’ acts as alleged herein;

15                  •   whether statements made by Defendants to the investing public during the Class Period
                        omitted and/or misrepresented material facts about the business, operations, and
16                      prospects of eHealth;
17
                    •   whether the Individual Defendants caused eHealth to issue false and misleading
18                      financial statements during the Class Period;
19
                    •   whether Defendants acted knowingly or recklessly in issuing false and misleading
20                      financial statements;

21                  •   whether the prices of eHealth securities during the Class Period were artificially
                        inflated because of the Defendants’ conduct complained of herein; and
22
23                  •   whether the members of the Class have sustained damages, and, if so, what is the
                        proper measure of damages.
24
25          56.     A class action is superior to all other available methods for the fair and efficient

26   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

27   damages suffered by individual Class members may be relatively small, the expense and burden of
28
29
                                                          20
30
31
               Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 21 of 29


     individual litigation make it impossible for members of the Class to individually redress the wrongs done
 1
 2   to them. There will be no difficulty in the management of this action as a class action.

 3          57.      Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-on-
 4   the-market doctrine in that:
 5
                     •   Defendants made public misrepresentations or failed to disclose material facts during
 6                       the Class Period;
 7                   •   the omissions and misrepresentations were material;
 8
                     •   eHealth securities are traded in an efficient market;
 9
                     •   the Company’s shares were liquid and traded with moderate to heavy volume during
10                       the Class Period;
11                   •   the Company traded on the NASDAQ and was covered by multiple analysts;
12
                     •   the misrepresentations and omissions alleged would tend to induce a reasonable
13                       investor to misjudge the value of the Company’s securities; and
14                   •   Plaintiff and members of the Class purchased, acquired and/or sold eHealth securities
                         between the time the Defendants failed to disclose or misrepresented material facts
15
                         and the time the true facts were disclosed, without knowledge of the omitted or
16                       misrepresented facts.

17          58.      Based upon the foregoing, Plaintiff and the members of the Class are entitled to a
18   presumption of reliance upon the integrity of the market.
19
            59.      Alternatively, Plaintiff and the members of the Class are entitled to the presumption of
20
     reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v. United States,
21
22   406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in their Class Period

23   statements in violation of a duty to disclose such information, as detailed above.
24                                                    COUNT I
25
     (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder Against
26                                             All Defendants)
27          60.      Plaintiff repeats and re-alleges each and every allegation contained above as if fully set
28
     forth herein.
29
                                                          21
30
31
               Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 22 of 29


            61.     This Count is asserted against Defendants and is based upon Section 10(b) of the Exchange
 1
 2   Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

 3          62.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy and course of
 4   conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions, practices and
 5
     courses of business which operated as a fraud and deceit upon Plaintiff and the other members of the
 6
     Class; made various untrue statements of material facts and omitted to state material facts necessary in
 7
 8   order to make the statements made, in light of the circumstances under which they were made, not

 9   misleading; and employed devices, schemes and artifices to defraud in connection with the purchase and
10   sale of securities. Such scheme was intended to, and, throughout the Class Period, did: (i) deceive the
11
     investing public, including Plaintiff and other Class members, as alleged herein; (ii) artificially inflate
12
     and maintain the market price of eHealth securities; and (iii) cause Plaintiff and other members of the
13
14   Class to purchase or otherwise acquire eHealth securities and options at artificially inflated prices. In

15   furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each of them, took the

16   actions set forth herein.
17
            63.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the
18
     Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly and
19
     annual reports, SEC filings, press releases and other statements and documents described above,
20
21   including statements made to securities analysts and the media that were designed to influence the market

22   for eHealth securities. Such reports, filings, releases and statements were materially false and misleading
23
     in that they failed to disclose material adverse information and misrepresented the truth about eHealth’
24
     finances and business prospects.
25
            64.     By virtue of their positions at eHealth, Defendants had actual knowledge of the materially
26
27   false and misleading statements and material omissions alleged herein and intended thereby to deceive

28   Plaintiff and the other members of the Class, or, in the alternative, Defendants acted with reckless
29
                                                         22
30
31
               Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 23 of 29


     disregard for the truth in that they failed or refused to ascertain and disclose such facts as would reveal
 1
 2   the materially false and misleading nature of the statements made, although such facts were readily

 3   available to Defendants. Said acts and omissions of Defendants were committed willfully or with reckless
 4   disregard for the truth. In addition, each Defendant knew or recklessly disregarded that material facts
 5
     were being misrepresented or omitted as described above.
 6
            65.     Information showing that Defendants acted knowingly or with reckless disregard for the
 7
 8   truth is peculiarly within Defendants’ knowledge and control. As the senior managers and/or directors

 9   of eHealth, the Individual Defendants had knowledge of the details of eHealth’ internal affairs.
10          66.     The Individual Defendants are liable both directly and indirectly for the wrongs
11
     complained of herein. Because of their positions of control and authority, the Individual Defendants were
12
     able to and did, directly or indirectly, control the content of the statements of eHealth. As officers and/or
13
14   directors of a publicly-held company, the Individual Defendants had a duty to disseminate timely,

15   accurate, and truthful information with respect to eHealth’ businesses, operations, future financial

16   condition and future prospects. As a result of the dissemination of the aforementioned false and
17
     misleading reports, releases and public statements, the market price of eHealth securities was artificially
18
     inflated throughout the Class Period. In ignorance of the adverse facts concerning eHealth’ business and
19
     financial condition which were concealed by Defendants, Plaintiff and the other members of the Class
20
21   purchased or otherwise acquired eHealth securities at artificially inflated prices and relied upon the price

22   of the securities, the integrity of the market for the securities and/or upon statements disseminated by
23
     Defendants, and were damaged thereby.
24
            67.     During the Class Period, eHealth securities were traded on an active and efficient market.
25
     Plaintiff and the other members of the Class, relying on the materially false and misleading statements
26
27   described herein, which the Defendants made, issued or caused to be disseminated, or relying upon the

28   integrity of the market, purchased or otherwise acquired shares of eHealth securities at prices artificially
29
                                                          23
30
31
                Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 24 of 29


     inflated by Defendants’ wrongful conduct. Had Plaintiff and the other members of the Class known the
 1
 2   truth, they would not have purchased or otherwise acquired said securities, or would not have purchased

 3   or otherwise acquired them at the inflated prices that were paid. At the time of the purchases and/or
 4   acquisitions by Plaintiff and the Class, the true value of eHealth securities was substantially lower than
 5
     the prices paid by Plaintiff and the other members of the Class. The market price of eHealth securities
 6
     declined sharply upon public disclosure of the facts alleged herein to the injury of Plaintiff and Class
 7
 8   members.

 9          68.     By reason of the conduct alleged herein, Defendants knowingly or recklessly, directly or
10   indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder.
11
            69.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the other
12
     members of the Class suffered damages in connection with their respective purchases, acquisitions and
13
14   sales of the Company’s securities during the Class Period, upon the disclosure that the Company had

15   been disseminating misrepresented financial statements to the investing public.

16                                                  COUNT II
17
            (Violations of Section 20(a) of the Exchange Act Against The Individual Defendants)
18
            70.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing
19
     paragraphs as if fully set forth herein.
20
21          71.     During the Class Period, the Individual Defendants participated in the operation and

22   management of eHealth, and conducted and participated, directly and indirectly, in the conduct of
23   eHealth’ business affairs.     Because of their senior positions, they knew the adverse non-public
24
     information about eHealth’ misstatement of income and expenses and false financial statements.
25
            72.     As officers and/or directors of a publicly owned company, the Individual Defendants had
26
27   a duty to disseminate accurate and truthful information with respect to eHealth’ financial condition and

28
29
                                                        24
30
31
                 Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 25 of 29


     results of operations, and to correct promptly any public statements issued by eHealth which had become
 1
 2   materially false or misleading.

 3          73.      Because of their positions of control and authority as senior officers, the Individual
 4   Defendants were able to, and did, control the contents of the various reports, press releases and public
 5
     filings which eHealth disseminated in the marketplace during the Class Period concerning eHealth’
 6
     results of operations. Throughout the Class Period, the Individual Defendants exercised their power and
 7
 8   authority to cause eHealth to engage in the wrongful acts complained of herein. The Individual

 9   Defendants therefore, were “controlling persons” of eHealth within the meaning of Section 20(a) of the
10   Exchange Act. In this capacity, they participated in the unlawful conduct alleged which artificially
11
     inflated the market price of eHealth securities.
12
            74.      Each of the Individual Defendants, therefore, acted as a controlling person of eHealth. By
13
14   reason of their senior management positions and/or being directors of eHealth, each of the Individual

15   Defendants had the power to direct the actions of, and exercised the same to cause, eHealth to engage in

16   the unlawful acts and conduct complained of herein. Each of the Individual Defendants exercised control
17
     over the general operations of eHealth and possessed the power to control the specific activities which
18
     comprise the primary violations about which Plaintiff and the other members of the Class complain.
19
            75.      By reason of the above conduct, the Individual Defendants are liable pursuant to Section
20
21   20(a) of the Exchange Act for the violations committed by eHealth.

22                                           PRAYER FOR RELIEF
23   WHEREFORE, Plaintiff prays for relief and judgment as follows:
24
            A.       Determining that the instant action may be maintained as a class action under Rule 23 of
25
     the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;
26
27          B.       Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason of

28   the acts and transactions alleged herein;
29
                                                         25
30
31
                 Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 26 of 29


            C.       Awarding Plaintiff and the other members of the Class prejudgment and post-judgment
 1
 2   interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

 3          D.       Awarding such other and further relief as this Court may deem just and proper.
 4                                         JURY TRIAL DEMANDED
 5
            Plaintiff hereby demands a trial by jury.
 6
     Dated: April 30, 2020                                  Respectfully submitted,
 7
                                                            POMERANTZ LLP
 8
 9                                                          /s/ Jennifer Pafiti
                                                            Jennifer Pafiti (SBN 282790)
10                                                          1100 Glendon Avenue, 15th Floor
                                                            Los Angeles, CA 90024
11                                                          Telephone: (310) 405-7190
                                                            jpafiti@pomlaw.com
12
13                                                          POMERANTZ LLP
                                                            Jeremy A. Lieberman
14                                                          J. Alexander Hood II
                                                            600 Third Avenue, 20th Floor
15                                                          New York, New York 10016
16                                                          Telephone: (212) 661-1100
                                                            jalieberman@pomlaw.com
17                                                          ahood@pomlaw.com

18                                                          POMERANTZ LLP
                                                            Patrick V. Dahlstrom
19                                                          10 South La Salle Street, Suite 3505
20                                                          Chicago, Illinois 60603
                                                            Telephone: (312) 377-1181
21                                                          Facsimile: (312) 377-1184
                                                            pdahlstrom@pomlaw.com
22
                                                            BRONSTEIN, GEWIRTZ
23
                                                            & GROSSMAN, LLC
24                                                          Peretz Bronstein
                                                            60 East 42nd Street, Suite 4600
25                                                          New York, NY 10165
                                                            Telephone: (212) 697-6484
26                                                          Facsimile: (212) 697-7296
27                                                          peretz@bgandg.com

28                                                          Attorneys for Plaintiff
29
                                                          26
30
31
                    Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 27 of 29




CERTIFICATION PURSUANT TO FEDERAL
SECURITIES LAWS

1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”) and/or
Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the Private Securities
Litigation Reform Act of 1995.

2. I have reviewed a Complaint against eHealth, Inc. ("eHealth" or the “Company”) and authorize the filing of a
comparable complaint on my behalf.

3. I did not purchase or acquire eHealth securities at the direction of plaintiffs counsel, or in order to participate
in any private action arising under the Securities Act or Exchange Act.

4.   I am willing to serve as a representative party on behalf of a Class of investors who purchased or acquired
eHealth securities during the class period, including providing testimony at deposition and trial, if necessary. I
understand that the Court has the authority to select the most adequate lead plaintiff in this action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in eHealth securities during
the Class Period as specified in the Complaint.

6. During the three-year period preceding the date on which this Certification is signed, I have not sought to
serve as a representative party on behalf of a class under the federal securities laws.

7.    I agree not to accept any payment for serving as a representative party on behalf of the class as set forth in
the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and expenses directly
relating to the representation of the class as ordered or approved by the Court.

8.   I declare under penalty of perjury that the foregoing is true and correct.




Name

Print Name
Patrice Bertrand

If Representing an Entity, Position at Entity
shareholder

Signature
                       Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 28 of 29




  Full Name
  Patrice Bertrand

(redacted)




  Acquisitions

  Configurable list (if none enter none)

       Date Acquired              Number of Shares Acquired            Price per Share Acquired

         03/27//2020                         20                                136.40




  Sales


  Documents & Message
         Case 3:20-cv-02967-RS Document 1 Filed 04/30/20 Page 29 of 29



eHealth, Inc. (EHTH)                                               Bertrand, Patrice

                              List of Purchases and Sales

                       Purchase              Number of            Price Per
       Date             or Sale              Shares/Unit         Share/Unit

          3/27/2020          Purchase                       20           $136.4000
